Citation Nr: 1604054	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-01 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable disability evaluation for residuals of prostate cancer with erectile dysfunction (ED), beginning March 4, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

For purposes of clarity, the Board notes that the Veteran was granted service connection for prostate cancer in an August 2011 rating decision, a non compensable evaluation was granted effective March 4, 2011, the date of the Veteran's claim.  The RO subsequently issued a January 2012 rating decision denying entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence (for his prostate cancer).  

In his March 2012 notice of disagreement (still timely to the August 2011 rating decision), the Veteran essentially argued that he believed a compensable rating was warranted for his service-connected disability.  He specifically stated that "I am not seeking compensation going back to the 24 October 2002 date of my prostate surgery. Instead, I believe the start date should be . . . October 2011 when I submitted my claim."  

The Board has recharacterized the Veteran's claim broadly as a claim for entitlement to a compensable rating for his service-connected prostate cancer with erectile dysfunction.  Entitlement to an earlier effective date will not be addressed, as the Veteran specifically noted he was not challenging the effective date assigned.  The Board notes that the Veteran's issue was framed in the statement of the case as a claim for entitlement to a temporary total evaluation because of treatment for a service-connected disability.  The Board will consider whether convalescent pay following his radical prostatectomy surgery (2002) is warranted within the context of his increased rating claim. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  



FINDINGS OF FACT

1.  The Veteran's prostate cancer was removed in October 2002 and there has been no evidence of recurrence since.  His claim for service connection was received in March 2011.

2.  Throughout the period on appeal, the Veteran's residuals of prostate cancer have not manifested in residual voiding dysfunction or renal dysfunction.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for residuals of the Veteran's service-connected prostate cancer with erectile dysfunction, beginning March 4, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.30, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board wishes the Veteran to understand that it fully appreciates the perplexing nature of how the VA evaluates a prostate disability.

The Veteran's prostate cancer was granted in an August 2011 rating decision and rated under Diagnostic Code (DC) 7528, which provides for a 100 percent rating for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528.  A Note following DC 7528 explains that after cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  This is to allow the Veteran to recover.  Simply stated, if there has been no local reoccurrence or metastasis, the disability is to be rated on residuals (if any), such as voiding dysfunction or renal dysfunction, whichever residual is predominant.  Id.

The Veteran is reminded that the effective date of the grant of service connection for his prostate cancer was determined to be March 4, 2011 (a date he has specifically indicated his is not challenging), the date of his claim.  He underwent a radical prostatectomy in October 2002.  He is currently in remission and since his March 4, 2011 effective date, the evidence does not reflect an active malignant neoplasm of the genitourinary system.  As such the criteria for a temporary 100 percent rating for prostate cancer have not been met at any point since he was awarded service-connection for this disability. 

Moreover, a temporary total rating under 38 C.F.R. § 4.30, for convalescent care following surgery, is not warranted as the Veteran's prostate cancer surgery was in 2002, almost 10 years before he was granted service connection for prostate cancer. 

It is important for the Veteran to understand the 100 rating for prostate cancer does not normally stay at 100%.  As noted above, an evaluation of 100 percent is provided under 38 C.F.R. § 4.115b, DC 7528, for malignant neoplasms of the genitourinary system, which includes prostate cancer.  The note following this diagnostic code indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  Id.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding. Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than 2 times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed 2 to 4 times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a (2015).
 
For a rating based on urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a (2015).
 
For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months. Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a (2015).
 
With regard to urinary tract infections, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Urinary tract infection with poor renal functioning is to be rated as renal dysfunction.  38 C.F.R. § 4.115a (2015).

At a January 2009 Agent Orange VA examination, prior to the appeal period, the Veteran reported he was status post radical prostatectomy secondary to diagnosed cancer in 2002.  The Veteran denied any urgency, frequency, or any urinary tract infection problems or any hematuria or any nocturia.  The Veteran additionally denied any incontinence. He reported that he does not use any diapers and denied any bowel incontinence. 

It important for the Veteran to understand that at this point the Veteran's own statements provide factual evidence against this claim.

The Veteran underwent a May 2011 VA examination.  It was noted that the Veteran had been diagnosed with prostate cancer in the summer of 2002 after having an elevated PSA on a routine examination.  This was followed by positive biopsies for prostate cancer.  The VA examiner noted that the Veteran underwent a radical prostatectomy in October 2002.  The VA examiner indicated that the Veteran has no problems with urgency and frequency and has no incontinence.  Erectile dysfunction was diagnosed.  It was noted that the Veteran has annual followups including PSAs.  The VA examination report specifically states that the Veteran is in remission.  It was noted that the Veteran did not have a voiding dysfunction, did not have a history of recurrent symptomatic urinary tract or kidney infections, and there were no other residual conditions or complications due to prostate cancer or treatment for prostate cancer. 

The Board has additionally reviewed the Veteran's private and VA treatment records. 

Based on the foregoing, there is no evidence of a current diagnosis or treatment for prostate cancer residuals, or residual renal or voiding dysfunctions.  His only permanent residual is erectile dysfunction which he has been separately granted special monthly compensation for, and thus need not be further discussed.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for prostate cancer.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the schedular rating criteria specifically contemplates the extent and severity of the Veteran's prostate cancer to include any residual symptoms in the form of voiding or renal dysfunction.  The Veteran does not contend, and the evidence does not demonstrate the schedular criteria are inadequate to describe the severity and symptoms of his disability or any residuals. Furthermore, there is no evidence of an exceptional or unusual disability picture, as the Veteran has not alleged a marked interference with employment or frequent periods of hospitalization and such is not shown in the evidence of record.  As such, the Board finds the rating criteria contemplate the severity of the Veteran's disability and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his prostate cancer, he has not submitted evidence of unemployability, or claimed to be unemployable.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in January 2009 and May 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected prostate cancer since the most recent examination.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable disability evaluation for residuals of prostate cancer with erectile dysfunction, beginning March 4, 2011, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


